Citation Nr: 0302791	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-07 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the left upper extremity.

2.  Entitlement to a higher rating for lumbosacral strain 
with disc disease, initially assigned a 20 percent 
evaluation, effective from November 1998.

3.  Entitlement to a higher rating for right hip bursitis, 
initially assigned a 10 percent evaluation, effective from 
November 1998.

4.  Entitlement to a higher rating for patellofemoral 
syndrome of the right knee, initially assigned a zero percent 
evaluation, effective from May 2000.

5.  Entitlement to a higher rating for patellofemoral 
syndrome of the left knee, initially assigned a zero percent 
evaluation, effective from May 2000.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had various active service from February 1975 to 
October 1998.  He had more than 20 years of active duty at 
the time of his retirement from service on October 31, 1998.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1999 and later RO decisions that denied service 
connection for CTS of the left upper extremity; granted 
service connection for lumbosacral strain with disc disease 
and evaluated this condition as 10 percent disabling, 
effective from November 1998 and as 20 percent disabling from 
March 10, 1999; granted service connection for right hip 
bursitis and assigned a 10 percent evaluation, effective from 
November 1998; granted service connection for hiatal hernia 
and assigned a zero percent evaluation, effective from 
November 1998; and granted service connection for 
patellofemoral syndrome of the right and left knees and a 
assigned zero percent evaluation for each of these 
conditions, effective from May 2000.  In a May 2002 decision, 
the Board granted an effective date of November 1998, for the 
assignment of a 20 percent evaluation for the low back 
disorder and granted a higher rating of 10 percent for hiatal 
hernia.

In September and October 2002, the Board undertook additional 
development on the issues listed on the first page of this 
decision, pursuant to authority granted by 67 Fed. Reg. 3,099 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The veteran was notified of the evidence obtained 
by the Board in December 2002 and he was sent copies of that 
evidence as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903) 
(2002)).  In December 2002, the veteran notified the Board 
that he had no further evidence or argument to present.

The appellant's brief dated in December 2002 raises the issue 
of a higher rating for the cervical spine disability.  This 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for right shoulder 
impingement syndrome with degenerative changes, rated 
20 percent; lumbosacral strain with disc disease, rated 
20 percent; bursitis of the right hip, rated 10 percent; 
hiatal hernia, rated 10 percent; degenerative changes of the 
right ankle, rated 10 percent; residuals of a gunshot wound 
with pes cavus and claw toe deformity of the right foot, 
rated 10 percent; degenerative changes of the left foot, 
rated 10 percent; CTS of the right upper extremity, rated 
10 percent; hypertension, rated 10 percent; degenerative 
changes of the cervical spine, rated 10 percent; bilateral 
plantar fasciitis, rated 10 percent; and residuals of injury 
to the middle finger of the right hand, right knee 
patellofemoral syndrome, and left knee patellofemoral 
syndrome, each rated zero percent.

2.  Left wrist CTS is causally related to multiple injuries 
in service.

3.  The low back disorder has been manifested primarily by 
mild tenderness of the paraspinal musculature; radiographic 
findings of mild generalized bulge at L4-5, mild to moderate 
left central and paracentral protrusion of L5-S1 with 
spurring, possible right central and paracentral HNP 
(herniated nucleus pulposus), narrowing of the thecal sac 
with suggestion of spinal stenosis worse at the L4-5 and L5-
S1 levels, possible neural foraminal encroachment worse at 
L5-S1 and L4-5 levels and worse on left; mild limitation of 
motion with pain at the extreme ranges; and occasional 
neurological deficits and weakness and fatigability with 
continued lumbar flexion and extension that have produced no 
more than moderate functional impairment since November 1998; 
neurological deficits, incapacitating episodes or other 
symptoms that have produced more than moderate functional 
impairment at any time from November 1998 are not found.

4.  The right hip condition has been manifested primarily by 
right trochanteric bursitis that has caused pain at the 
maximal ranges of extension, flexion, and internal rotation 
since November 1998; limitation of flexion of the thigh to 30 
degrees or less or significant limitation of abduction of the 
thigh has not been not found at any time from November 1998.

5.  The right knee disability has been manifested primarily 
by valgus deformity and crepitus that have produced pain and 
slight functional impairment since May 2000; limitation of 
motion, painful motion, instability or other symptoms that 
have produced more than slight functional impairment at any 
time from May 2000 are not found.

6.  The left knee disability has been manifested primarily by 
valgus deformity and crepitus that have produced pain and 
slight functional impairment since May 2000; limitation of 
motion, painful motion, instability or other symptoms that 
produce more than slight functional impairment at any time 
from May 2000 are not found.


CONCLUSIONS OF LAW

1.  CTS of the left wrist was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with disc disease at any time from 
November 1998 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5295(2002), 
and 5293, effective prior to and as of September 23, 2002.

3.  The criteria for a rating in excess of 10 percent for 
bursitis of the right hip at any time from November 1998 are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5019, 5251, 5252, 
5253 (2002).

4.  The criteria for a higher rating of 10 percent from May 
2000 for patellofemoral syndrome of the right knee are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5024, 5257, 5258, 5260, 5261 
(2002).

5.  The criteria for a higher rating of 10 percent from May 
2000 for patellofemoral syndrome of the left knee are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5024, 5257, 5258, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims listed on the first page of this decision, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any CTS syndrome of the 
left upper extremity and the current severity of the low 
back, right hip, right knee, and left knee conditions.  In 
2002, the Board requested and obtained a medical opinion as 
to the etiology of any CTS syndrome of the left upper 
extremity.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, except as otherwise noted 
below, that essentially notify them of the evidence needed by 
the veteran to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a May 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



I.  Service Connection for CTS of the Left Upper Extremity

A.  Factual Background

The veteran had various active service from February 1975 to 
October 1998.  He had more than 20 years of active duty at 
the time of his retirement from service on October 31, 1998.

Service medical records show that the veteran was treated for 
various injuries and joint problems.  Those records do not 
show the presence of CTS of the left upper extremity.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from 1998 to 2002.  Those records show that he complains of 
various joint pains, including the right hip, low back, and 
knees.  The more salient medical reports related to the 
claims being considered in this decision are discussed in the 
pertinent sections.

A private EMG (electromyograph) report shows that the veteran 
underwent nerve conduction studies of the right and left 
upper extremities in April 2000.  The impression was 
bilateral CTS, moderate on the left and mild on the right.  

The veteran testified at a hearing in July 2000.  His 
testimony was to the effect that he had CTS of the left upper 
extremity that had its onset in service.

The veteran underwent a VA neurological examination in August 
2000.  He complained of numbness in the posterolateral aspect 
of both upper extremities from the shoulders to the elbows.  
He complained of numbness in the ulnar aspect of both hands.  
Deep tendon reflexes in the radials were trace, in the biceps 
1+, and in the triceps 1+.  He had Tinel's signs at the 
wrists.  Strength was 5/5 in both upper limbs.  The 
assessments were bilateral CTS, and bilateral ulnar 
neuropathy.

The veteran underwent a VA compensation examination in 
September 2002 pursuant to development undertaken by the 
Board in September 2002 to determine the nature and extent of 
the CTS of the left upper extremity and to obtain an opinion 
as to the etiology of this condition.  The examiner found 
that the veteran had left wrist CTS.  The examiner opined 
based on history obtained from the veteran and the clinical 
findings on examination that the left wrist condition was 
mildly related to injuries the veteran had sustained in 
service.  In an addendum dated in November 2002 to the report 
of the September 2002 VA examination, the examiner related 
that he had reviewed the veteran's medical history and opined 
that the left wrist CTS was as likely as not related to the 
service activities of the veteran, including his multiple 
musculoskeletal injuries.

A review of the record shows that service connection has been 
established for the veteran's right shoulder impingement 
syndrome with degenerative changes, rated 20 percent; 
lumbosacral strain with disc disease, rated 20 percent; 
bursitis of the right hip, rated 10 percent; hiatal hernia, 
rated 10 percent; degenerative changes of the right ankle, 
rated 10 percent; residuals of a gunshot wound with pes cavus 
and claw toe deformity of the right foot, rated 10 percent; 
degenerative changes of the left foot, rated 10 percent; CTS 
of the right upper extremity, rated 10 percent; hypertension, 
rated 10 percent; degenerative changes of the cervical spine, 
rated 10 percent; bilateral plantar fasciitis, rated 
10 percent; and residuals of injury to the middle finger of 
the right hand, right knee patellofemoral syndrome, and left 
knee patellofemoral syndrome, each rated zero percent.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records show that the veteran had various 
musculoskeletal problems, but do not show the presence of CTS 
of the left upper extremity.  The post-service medical 
reports do not show the presence of this condition until 
around 2000.  Testimony from the veteran in July 2000 is to 
the effect that this condition had its onset in service.  In 
September 2002, the veteran underwent a VA examination 
pursuant to development undertaken by the Board, and the 
examiner who conducted that examination concluded that the 
veteran had left wrist CTS and opined that this condition was 
causally related to multiple musculoskeletal injuries 
sustained by the veteran in service.  There is no medical 
opinion in the record to refute the opinion of that examiner 
and the record shows that service-connected is in effect for 
various musculoskeletal conditions.

After consideration of all the evidence, the Board finds that 
the evidence favors granting service connection for left 
wrist CTS as the result of multiple musculoskeletal injuries 
in service.  Hence, service connection for left wrist CTS is 
granted.

II.  Entitlement to a Higher Rating for Lumbosacral Strain 
with Disc Disease, Initially Assigned a 20 Percent 
Evaluation, Effective from November 1998

A.  Factual Background

The veteran underwent a VA examination in March 1999 to 
determine the nature and extent of any spine disability.  He 
complained of pain in his back that extended down the right 
lower extremity.  He was able to forward flex to toe touch, 
extend 30 degrees laterally, bend 30 degrees in each 
direction, and rotate in each direction, all without pain.  
Fabere test was positive on the right and negative on the 
left.  Straight leg raising was negative in the seated and 
supine position.  Motor testing was 5/5 throughout.  
Sensation was intact with the exception of the lateral aspect 
of the right foot that seemed to be most likely due to the 
gunshot wound to the lateral aspect of the foot.  Reflexes 
were 2 and equal with distraction at the knees and 2+ and 
equal at the ankles, bilaterally.  There was no clonus 
present.  The impression was mechanical low back pain with no 
clinical evidence of radiculopathy.  X-rays of the 
lumbosacral spine showed no evidence of significant arthritic 
change or acute injury.

A VA report shows that a MRI (magnetic resonance imaging) 
scan of the veteran's lumbar spine was taken in April 1999.  
The impressions were a mild generalized bulge at L4-5, mild 
to moderate left central and paracentral protrusion with 
spurring at L5-S1, possible right central paracentral HNP, 
facet changes with posterolateral narrowing of the thecal sac 
with suggestion of spinal stenosis worse at the L4-5 and L5-
S1 levels, and suggestion of neural foraminal encroachment 
worse at the L5-S1 and L4-5 levels, worse on left.

The veteran underwent VA neurological evaluation in April 
2000.  He complained of constant back pain.  He could walk 
and move around without limitation.  He could bend down and 
touch the toes with his fingers without flexing the knees.  
He had good strength symmetrically in the legs.  The 
assessment was low back pain from arthritic changes in the 
lumbar spine with some degree of radiculopathy.

The veteran testified at a hearing in July 2000.  His 
testimony was to the effect that he had back pain with 
radiation that was worse after prolonged sitting, standing or 
bending.  

The veteran underwent VA neurological evaluation in August 
2000.  Strength in the lower extremities was 4/5.  Deep 
tendon reflexes were absent at the knees and trace at the 
ankles.  Straight leg raising was negative, bilaterally.  He 
had Patrick's signs on the Fabere maneuver.  He had no 
Rombergism.  He had an antalgic gait favoring the right lower 
limb.  Sensory exam showed diminished 64 Hz vibratory 
perception at the ankles.  The assessments included 
degenerative joint disease of the lumbosacral 
spine/radiculopathy.

At a service department examination in November 2000 the 
veteran had normal range of motion of the lumbar spine.  No 
significant neurological deficits were found.  The assessment 
was lumbar degenerative disc disease.

The veteran underwent a VA medical examination in September 
2002 pursuant to development undertaken by the Board to 
determine the severity of his low back condition.  There was 
mild tenderness to the paraspinal musculature.  There was no 
postural deformity or atrophy noted.  Range of motion of the 
lumbar spine was from zero to 60 degrees actively and to 80 
degrees passively with pain starting at 70 degrees, extension 
was from zero to 20 degrees actively and to 30 degrees 
passively with pain at 20 degrees, lateral bending to the 
right was to 40 degrees actively and to 60 degrees passively 
with pain at 40 degrees, lateral bending to the left was to 
40 degrees actively and to 70 degrees passively with pain 
beginning at 40 degrees.  He exhibited weakness and 
fatigability with continued lumbar flexion as well as 
extension.  He denied any numbness in his lower extremities 
except to the lateral aspect of the right foot where he had a 
shotgun wound.  There was no muscular weakness or atrophy of 
the lower extremities.  Strength was 5/5.  He could walk, 
however , his gait was uncoordinated.  He was unable to rise 
on his toes most likely due to balance.  He exhibited no calf 
weakness.  His reflexes were 2+ in the lower extremities.  
The impression was lumbosacral strain without evidence of 
radiculopathy.  In the November 2002 addendum to the report 
of the September 2002 VA examination, the examiner noted that 
the veteran had lumbosacral strain without radiculopathy 
manifested by limited motion.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A review of the record shows that the RO did not consider the 
amended provisions of diagnostic code 5293 in the evaluation 
of the veteran's low back disorder.  The report of the 
veteran's VA examination in September 2002 indicates that 
there are no neurologic manifestations, and incapacitating 
episodes associated with his low back condition have not been 
reported.  Under the circumstances, the evaluation of the low 
back condition under the provisions of diagnostic code 5293, 
effective prior to September 23, 2002, is to the advantage of 
the veteran, and the Board will review the case based on 
those criteria.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

A review of the record reveals that the veteran has low back 
pain with occasional radiculopathy, but the overall evidence 
shows that this disability has been manifested primarily by 
mild tenderness of the paraspinal musculature; radiographic 
findings of mild generalized bulge at L4-5, mild to moderate 
left central and paracentral protrusion of L5-S1 with 
spurring, possible right central and paracentral HNP, 
narrowing of the thecal sac with suggestion of spinal 
stenosis worse at the L4-5 and L5-S1 levels, possible neural 
foraminal encroachment worse at L5-S1 and L4-5 levels and 
worse on left; mild limitation of motion with pain at the 
extreme ranges; and occasional neurological deficits and 
weakness and fatigability with continued lumbar flexion and 
extension that have produced no more than moderate functional 
impairment since November 1998.  Hence, a "staged rating" 
or rating in excess of 20 percent for the low back condition 
at any time from November 1988 is not warranted.  Fenderson, 
12 Vet. App. 119.

The veteran testified that he has low back pain that is worse 
with prolonged sitting, standing or bending, and this 
evidence is supported by the objective clinical findings.  
The evidence, however, does not show neurological deficits, 
incapacitating episodes or other symptoms of the low back 
disability that have produced more than moderate functional 
impairment at any time from November 1998 in order to support 
the assignment of a higher rating for the low back disorder 
under diagnostic code 5293 or 5295.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence reveals that the veteran has low 
back pain with motion, and weakness and fatigability with 
continued lumbar flexion and extension, but the only reported 
limitation of motion due to those manifestations occurs on 
the extreme ends of normal motion.  The most prominent 
feature of the low back disorder is the limited motion, and 
the low back disability is best rated as 20 percent disabling 
under diagnostic code 5292, 5293 or 5295 as noted above.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for lumbosacral strain with 
disc disease at any time from November 1998, and the claim is 
denied.

III.  Entitlement to a Higher Rating for Bursitis of the 
Right Hip, Initially Assigned a 10 Percent Evaluation, 
Effective from November 1998

A.  Factual Background

The veteran underwent a VA medical examination in December 
1998.  He gave a history of bursitis of the right hip and 
complained of worsening right hip pain.  There was tenderness 
to palpation over his greater trochanter.  He had a positive 
Ober sign, otherwise, his motor examination was 5/5 and he 
had full range of motion of the hip.  The impression was 
signs consistent with greater trochanteric bursitis.

The veteran testified at a hearing in July 2000.  His 
testimony was to the effect that he had worsening pain in the 
right hip with activity.

The veteran underwent a VA medical examination in September 
2002 pursuant to development undertaken by the Board in order 
to determine the severity of the right hip condition.  
Examination of the right hip revealed no tenderness over the 
greater trochanter to palpation. Hip range of motion was 
flexion from zero to 125 degrees actively and passively with 
no evidence of pain or weakness, extension was from zero to 
40 degrees with no evidence of pain or weakness, adduction 
was from zero to 20 degrees with no evidence of pain or 
weakness, abduction was from zero to 40 degrees with no 
evidence of pain or weakness.  The motions were both active 
and passive.  Internal rotation was from zero to 30 degrees 
with no evidence of pain or weakness.  Internal rotation was 
from zero to 30 degrees with no evidence of pain or weakness.  
External rotation was from zero to 60 degrees with no 
evidence of pain or weakness.  Extension and internal 
rotation of the hip caused pain over the greater trochanter, 
but there was no snapping at the hip.  With flexion and 
internal rotation of the hip there was pain over the greater 
trochanter, but no snapping of the hip.  The impression was 
right trochanteric and ischial bursitis.  The examiner noted 
that the veteran's right hip condition could cause pain that 
would affect his functional ability and that pain was noted 
at maximal flexion, extension, and internal rotation.  In the 
November 2002 addendum to the report of this examination, the 
examiner noted that the veteran had severe subjective pain 
related to the right hip condition.

B.  Legal Analysis

Bursitis is rated analogous to degenerative arthritis that is 
rated based on limitation of motion.  38 C.F.R. §§ 4.71a, 
Codes 5003, 5019 (2002).

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Code 5251.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

The veteran testified to the effect that he has pain of the 
right hip with activity and the medical evidence supports his 
statements.  The evidence, however, indicates that the 
veteran has normal range of motion of the right hip as found 
at VA examinations in 2000 and 2002.  The evidence reveals 
that the right hip condition has been manifested primarily by 
right trochanteric bursitis that has caused pain at the 
maximal ranges of extension, flexion, and internal rotation 
since November 1998.  The evidence does not show limitation 
of flexion of the thigh to 30 degrees or less or significant 
limitation of abduction of the thigh at any time from 
November 1998 in order to support the assignment of rating in 
excess of 10 percent or a "staged rating" for the right hip 
condition under the above noted criteria at any time from 
then.  Fenderson, 12 Vet. App. 119.

The November 2002 addendum to the report of the veteran's 
September 2002 VA examination indicates that the veteran has 
severe subjective pain of the right hip, but the only 
reported limitation of motion occurs on the maximal ranges of 
normal motion and the evidence reveals that he has no 
significant limitation of motion of the right hip due to 
pain, weakness, fatigability or incoordination in order to 
support the assigned of a higher rating for the right hip 
condition with application of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 as required by the holding of the Court in 
DeLuca, 8 Vet. App. 202.  

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for bursitis of the right hip 
at any time from November 1998, and the claim is denied.

IV.  Higher Ratings for Patellofemoral Syndrome of the Right 
and Left Knees, Each Initially Assigned a Zero Percent 
Evaluation, Effective from May 2000

A.  Factual Background

VA reports show that X-rays were taken of the veteran's knees 
in May 2000 because he complained of crepitus and pain.  The 
X-rays were negative.

The veteran underwent a VA examination in August 2000.  He 
complained primarily of stiffness in his knees.  Range of 
motion of the right knee was from zero to 135 degrees.  There 
was no effusion.  There was mild to moderate patellofemoral 
crepitus.  He was stable ligamentously.  McMurray test was 
negative.  Range of motion of the left knee was from zero to 
135 degrees.  There was positive mild patellofemoral 
crepitus.  There was no medial or joint line tenderness.  
There was no effusion and he was ligamentously stable.  X-
rays of the knees showed no bony abnormalities.  The 
assessment was mild degenerative arthrosis of the knees.

The veteran underwent a VA examination in September 2002 
pursuant to development undertaken by the Board to determine 
the severity of the right and left knee disorders.  There was 
a valgus deformity of each knee.  There was no tenderness to 
palpation over the medial and lateral joint lines.  There was 
no effusion.  There was no synovial thickening.  Range of 
motion of the knee was from zero to 140 degrees, actively and 
passively with no evidence of pain or weakness.  There was 
some patellofemoral crepitus worse on the right than on the 
left.  The crepitus did cause pain.  The patellas were stable 
with no evidence of subluxation.  The veteran did have 
apprehension with lateral force on the patella.  The 
impression was bilateral knee arthritis manifested by 
patellofemoral crepitus and valgus deformity.  In the 
November 2002 addendum to the report of the September 2002 VA 
examination, the examiner noted that the veteran reported 
severe subjective complaints of pain of the knees and that he 
required multiple modalities for pain as well as crutches for 
ambulation.

B.  Legal Analysis

Patellofemoral crepitus of the knees is evaluated as 
degenerative arthritis based on limitation of motion.  
38 C.F.R. §§ 4.71a, Codes 5003, 5024 (2002).

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence indicates that the veteran has normal or near 
normal ranges of motion of the right and left knees.  The 
evidence does show that the veteran has valgus deformity and 
crepitus of each knee that have produced pain and slight 
functional impairment since May 2000.  Those symptoms support 
the assignment of a 10 percent evaluation for the 
patellofemoral syndrome of the right knee and another 
10 percent evaluation for the patellofemoral syndrome of the 
left knee under diagnostic code 5260 with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. 
App. 202. 

The evidence does not show that the veteran has had 
limitation of motion, painful motion, instability or other 
symptoms that have produced more than slight functional 
impairment of the right or left knee at any time from May 
2000 in order to support the assignment of a rating in excess 
of 10 percent or a "staged rating" for either knee since 
then.  Fenderson, 12 Vet. App. 119.

After consideration of all the evidence, the Board finds that 
the evidence supports the assignment of a 10 percent 
evaluation for patellofemoral syndrome of the right knee and 
a 10 percent evaluation for patellofemoral syndrome of the 
left knee, effective from May 2000.  Hence, the claims for 
higher ratings for the right and left knee disorders is 
granted.

The benefit of the doubt doctrine is not for application with 
regard to the claims for higher ratings for the low back and 
right hip conditions because the preponderance of the 
evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for CTS of the left wrist is granted.

A rating in excess of 20 percent for lumbosacral strain with 
disc disease at any time from November 1998 is denied.

A rating in excess of 10 percent for bursitis of the right 
hip at any time from November 1998 is denied.

A higher rating of 10 percent for patellofemoral syndrome of 
the right knee from May 2000 is granted subject to the 
regulations applicable to the payment of monetary benefits.


A higher rating of 10 percent for patellofemoral syndrome of 
the left knee from May 2000 is granted subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

